12 F.3d 211
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Monroe E. DAVIS, Plaintiff-Appellant,v.W. Jeff REYNOLDS, et al., Defendants-Appellees.
No. 93-5577.
United States Court of Appeals, Sixth Circuit.
Nov. 23, 1993.

W.D.Tenn., No. 90-02981;  McCalla, J.
W.D.Tenn.
APPEAL DISMISSED.
Before:  KENNEDY, MILBURN and GUY, Circuit Judges.

ORDER

1
This matter has been referred to a panel of the court for initial consideration of appellate jurisdiction.


2
A review of the documents before the court indicates that plaintiff filed a civil rights complaint raising numerous issues against numerous defendants.  By order entered April 14, 1993, the district court dismissed part of the case.  Plaintiff appealed on April 20, 1993, from the April 14 order partially dismissing the case.


3
This court lacks jurisdiction in this appeal.  Absent a Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties involved in an action is not appealable.   Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742-45 (1976);   Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59-60 (6th Cir.1986).  The final decision of the district court has not been entered during the pendency of this appeal, therefore, this court lacks jurisdiction.   See Gillis v. United States Dep't of HHS, 759 F.2d 565, 569 (6th Cir.1985).


4
It is ORDERED that the appeal is dismissed for lack of jurisdiction.  Rule 8(a), Rules of the Sixth Circuit.